DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 7/27/22 in which claims 1, 3-12 are pending.

Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive.
	Applicant’s representative argues that Zhou fails to teach “vehicle-to-vehicle connection comprising the visible light communication”.  However, Zhou clearly teaches the vehicle behavior notification of at least one of the first, second, and third manners corresponding to the pedestrian and the person on the human-powered vehicle may include a first light signal. The vehicle behavior notification of the at least one of the first, second, and third manners corresponding to the motor vehicle driven by the human driver may include a second light signal different from the first light signal (See col. 4, lines 1-15).
	Furthermore, Zhou et al teaches “a visual notification may be a light emitted from a light emitting device (e.g., lamp) and/or an image displayed on a display device (e.g., LED display). The light emitting device and/or the display device may be disposed at applicable positions of the autonomous-driving vehicle, such as on top of a roof, adjacent to a front light, inside a passenger area, etc...” (See col. 10, lines 51-67 and col. 11, lines 1-14).

Furthermore, Applicant’s representative argues that Zhou fails “using an optical random number generator”.  However, Zhou clearly teaches wherein “the ROW determination process may involve generating a signal (e.g., wireless signal) indicating a random number from each of the autonomous-driving vehicles at the intersection. In this case, after each of the autonomous-driving vehicles at the intersection generates a signal indicating a random number” (See col. 16, lines 48-67, col. 20, lines 7-20).  Furthermore, Zhou clearly teaches wherein “the directed alert notification module 140 includes a light emitting device and/or other directive optical devices to deliver the vehicle behavior notification to a target movable traffic object (See col. 10, lines 62-67 and col. 11, lines 1-14).  One with ordinary skill in the art can confidently conclude that the Zhou clearly teaches “using an optical random number generator” since the random number in Zhou is generated through a signal and Zhou further teaches that the signal is optical.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10627819 to Zhou et al.
a. 	As per claim 1, Zhou et al teaches a method for decision making for autonomous vehicles, comprising: determining a decision scenario involving a first vehicle and at least a second vehicle (See col. 16, lines 47-67); generating a first random number for the first vehicle (See col. 2, lines 34-40); receiving a second random number generated for the at least a second vehicle over a light communication (See col. 2, lines 34-44 and col. 10, lines 51-67 and col. 11, lines 1-14, col. 19-59-67 and col. 20, lines 1-8); determining a priority of the first vehicle and the at least a second vehicle for the decision scenario based on the first random number and the second random number over a vehicle-to-vehicle connection (See col. 2 lines 34-44); and communicating the determined priority to the first vehicle and the at least a second vehicle  (See col. 2, lines 34-44 and col. 16, lines 48-67) over the vehicle-to-vehicle connection comprising the visible light communication (See col. 2, lines 34-44, col. 5, lines 20-32 and col. 10, lines 41-61).  

b.	As per claim 7, Zhou et al teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process comprising: determining a decision scenario involving a first vehicle and at least a second vehicle (See col. 16, lines 47-67); generating a first random number for the first vehicle (See col. 2, lines 34-40); receiving a second random number generated for the at least a second vehicle over a visible light communication (See col. 2, lines 34-44 and col. 10, lines 51-67 and col. 11, lines 1-14); determining a priority of the first vehicle and the at least a second vehicle for the decision scenario based on the first random number and the second random number over a vehicle-to-vehicle connection (See col. 2, lines 34-44); and communicating the determined priority to the first vehicle and the at least a second vehicle over the vehicle-to-vehicle connection comprising the visible light communication (See col. 2, lines 34-44, col. 5, lines 20-32 and col. 10, lines 41-61).  

c. 	As per claim 8, Zhou et al teaches a system for decision making for autonomous vehicles, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: determine a decision scenario involving a first vehicle and at least a second vehicle (See col. 16, lines 47-67); generate a first random number for the first vehicle (See col. 2, lines 34-40); Page 3 of 7USSN: 16/806,310 Docket: LKRM P1448 receive a second random number generated for the at least a second vehicle over a visible light communication See col. 2, lines 34-44 and col. 10, lines 51-67 and col. 11, lines 1-14); determine a priority of the first vehicle and the at least a second vehicle for the decision scenario based on the first random number and the second random number over a vehicle-to-vehicle connection (See col. 2, lines 34-44); and communicate the determined priority to the first vehicle and the at least a second vehicle over the vehicle-to-vehicle connection comprising the visible light communication (See col. 2, lines 34-44, col. 5, lines 20-32 and col. 10, lines 41-61).  

d. 	As per claims 3 and 9, Zhou et al teaches the claimed invention as described above.  Furthermore, Zhou et al teaches further comprising communication the determined priority to the first vehicle and the at least the second vehicle over the vehicle-to-infrastructure connection comprising the visible light communication (See col. 2, lines 8-14 and col. 10, lines 41-61)
e. 	As per claims 4 and 10, Zhou et al teaches the claimed invention as described above.  Furthermore, Zhou et al teaches wherein the first random number and the second random number are generated using an optical random number generator (See col. 16, lines 48-67, col. 20, lines 7-20, the ROW determination process may involve generating a signal (e.g., wireless signal) indicating a random number from each of the autonomous-driving vehicles at the intersection. In this case, after each of the autonomous-driving vehicles at the intersection generates a signal indicating a random number).

f. 	As per claims 5 and 11, Zhou et al taches the claimed invention as described above.  Furthermore, Zhou et al teaches responsive to the determined priority granting a right of way to the first vehicle, assigning a bonus number comprising a bit to the at least second vehicle, wherein the bonus number is applied to generation of a next random number for the at least second vehicle (See col. Col. 2, lines 36-44, The determining the traffic object that has the ROW may comprise: when the autonomous-driving vehicle is at an intersection, generating a signal indicating a random number; determining priority of the random number with respect to one or more other random numbers indicated by signals from the at least one of the one or more target movable traffic objects according to a predetermined algorithm; and determining the traffic object that has the ROW in accordance with the determined priority).

g. 	As per claims 6 and 12, (New) The method of claim 1, further comprising rec
receiving the first random number and the second random number by an intermediary receiver configured to pass the first random number and the second random number to a plurality of vehicles located with an access range (See col. 2, lines 36-44, The determining the traffic object that has the ROW may comprise: when the autonomous-driving vehicle is at an intersection, generating a signal indicating a random number; determining priority of the random number with respect to one or more other random numbers indicated by signals from the at least one of the one or more target movable traffic objects according to a predetermined algorithm; and determining the traffic object that has the ROW in accordance with the determined priority).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent No. 11017670 to Cunningham teaches intermediate vehicle repeater for out of range vehicles.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444